McKEOWN, Circuit Judge,
Dissenting in part.
I respectfully dissent with respect to the supervised release term that restricts O’Neal’s contact with his daughter. Such a restriction unduly treads on his fundamental right as a parent. See Lassiter v. Department of Soc. Servs., 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981). O’Neal’s conviction for sexual misconduct occurred more than seven years ago; he served his sentence. Indeed, the district court in Oregon specifically excepted his daughter from any supervisory restrictions as a consequence of that conviction. Absent compliance with the supervised release statute, the wholly-unrelated fraud conviction should not serve as a springboard for further restrictions. Although *654the district court stated that it was not considering other instances of sexual misconduct, it adopted the recommendations in the presentence report which was predicated on all of the past conduct. There is no evidence that O’Neal’s child has been abused or is at imminent risk of abuse. Without further findings or foundation, it cannot be said that this condition “involves no greater deprivation of liberty than is reasonably necessary .... ” 18 U.S.C. § 3583(d)(2). I would remand for further proceedings on this issue.